ICJ_108_UseOfForce_SCG_DEU_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. GERMANY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Allemagne),
mesures conservatoires, ordonnance du 2 juin 1999,
C.J. Recueil 1999, p. 422

Official citation:

Legality of Use of Force (Yugoslavia v. Germany),
Provisional Measures, Order of 2 June 1999,
LCS. Reports 1999, p. 422

 

N° de vente:
ISSN 0074-4441 Sales number 730
ISBN 92-1-070798-2

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ALLEMAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. GERMANY)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
422

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin

Rôle général
n° 108 2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Oba, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM. PARRA-ARANGUREN, KOOLMANS, juges; M. KRECA, juge
ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre la République fédérale
d’Allemagne (ci-après dénommée |’« Allemagne») «pour violation de
l'obligation de ne pas recourir à l'emploi de la force»,

Rend l'ordonnance suivante:
423 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

1. Considérant que, dans cette requête, la Yougoslavie définit l'objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par la Répu-
blique fédérale d'Allemagne, en violation de son obligation interna-
tionale de ne pas recourir à l'emploi de la force contre un autre Etat,
de l'obligation de ne pas s’immiscer dans les affaires intérieures d’un
autre Etat, de l'obligation de ne pas porter atteinte à la souveraineté
d’un autre Etat, de l’obligation de protéger les populations civiles et
les biens de caractère civil en temps de guerre, de l'obligation de pro-
téger l’environnement, de l'obligation touchant à la liberté de navi-
gation sur les cours d’eau internationaux, de l'obligation concernant
les droits et libertés fondamentaux de la personne humaine, de l’obli-
gation de ne pas utiliser des armes interdites, de obligation de ne
pas soumettre intentionnellement un groupe national à des condi-
tions d'existence devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder
la compétence de la Cour, invoque l’article IX de la convention pour la
prévention et la répression du crime de génocide, adoptée par l’Assem-
blée générale des Nations Unies le 9 décembre 1948 (ci-après dénommée
la «convention sur le génocide») et le paragraphe 5 de l’article 38 du
Règlement de la Cour;

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu'elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement de la République fédérale d'Allemagne, conjoin-
tement avec les gouvernements d’autres Etats membres de l'OTAN, a
recouru à l'emploi de la force contre la République fédérale de You-
goslavie en prenant part au bombardement de cibles dans la Répu-
blique fédérale de Yougoslavie. Lors des bombardements de la Répu-
blique fédérale de Yougoslavie, des cibles militaires et civiles ont été
attaquées. Un grand nombre de personnes ont été tuées, dont de très
nombreux civils. Des immeubles d'habitation ont subi des attaques.
Un grand nombre d’habitations ont été détruites. D'énormes dégâts
ont été causés à des écoles, des hôpitaux, des stations de radiodiffusion
et de télévision, des structures culturelles et sanitaires, ainsi qu’à des
lieux de culte. Nombre de ponts, routes et voies de chemin de fer ont
été détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l’environnement
de villes et de villages de la République fédérale de Yougoslavie.
L'emploi d'armes contenant de l’uranium appauvri a de lourdes consé-
quences pour la vie humaine. Les actes susmentionnés ont pour effet
de soumettre intentionnellement un groupe ethnique à des conditions
devant entraîner sa destruction physique totale ou partielle. Le Gou-
vernement de la République fédérale d'Allemagne prend part à l’entrai-
nement, à l'armement, au financement, à l'équipement et à l’approvi-
sionnement de la prétendue «armée de libération du Kosovo»;
424

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement allemand constituent
une violation flagrante de l'obligation de ne pas recourir à l'emploi
de la force contre un autre Etat. En finançant, armant, entraînant et
équipant la prétendue «armée de libération du Kosovo», le Gouver-
nement allemand apporte un appui à des groupes terroristes et au
mouvement sécessionniste sur le territoire de la République fédérale
de Yougoslavie, en violation de l'obligation de ne pas s’immiscer
dans les affaires intérieures d’un autre Etat. De surcroît, les disposi-
tions de la convention de Genève de 1949 et du protocole addition-
nel n° 1 de 1977 relatives à la protection des civils et des biens de
caractère civil en temps de guerre ont été violées. Il y a eu aussi vio-
lation de l'obligation de protéger l’environnement. La destruction de
ponts sur le Danube enfreint les dispositions de l’article 1 de la
convention de 1948 relative à la liberté de navigation sur le Danube.
Les dispositions du pacte international relatif aux droits civils et
politiques et du pacte international relatif aux droits économiques,
sociaux et culturels de 1966 ont elles aussi été violées. En outre,
l'obligation énoncée dans la convention pour la prévention et la
répression du crime de génocide de ne pas soumettre intention-
nellement un groupe national à des conditions d’existence devant
entraîner sa destruction physique a été violée. De plus, les activi-
tés auxquelles la République fédérale d'Allemagne prend part sont
contraires au paragraphe 1 de l’article 53 de la Charte des Nations
Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requéte:

«Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, la République fédérale d’Alle-
magne a agi contre la République fédérale de Yougoslavie, en
violation de son obligation de ne pas recourir à l'emploi de la
force contre un autre Etat;

— qu’en prenant part à l'entraînement, à l'armement, au finance-
ment, à l'équipement et à l’approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», la
République fédérale d'Allemagne a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de ne pas
s’immiscer dans les affaires d’un autre Etat;

— qu'en prenant part à des attaques contre des cibles civiles, la
République fédérale d'Allemagne a agi contre la République
fédérale de Yougoslavie, en violation de son obligation d’épar-
gner la population civile, les civils et les biens de caractère civil:
425

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu’en prenant part à la destruction ou à l’endommagement de
monastères, d’édifices culturels, la République fédérale d’Alle-
magne a agi contre la République fédérale de Yougoslavie, en
violation de son obligation de ne pas commettre d’actes d’hosti-
lité dirigés contre des monuments historiques, des œuvres d’art
ou des lieux de culte constituant le patrimoine culturel ou spiri-
tuel d’un peuple;

qu'en prenant part à l’utilisation de bombes en grappe, la Répu-
blique fédérale d'Allemagne a agi contre la République fédérale
de Yougoslavie, en violation de son obligation de ne pas utiliser
des armes interdites. c'est-à-dire des armes de nature à causer des
maux superflus ;

qu'en prenant part aux bombardements de raffineries de pétrole
et d'usines chimiques, la République fédérale d'Allemagne a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas causer de dommages substantiels à
l’environnement :

qu'en recourant à l'utilisation d’armes contenant de l'uranium
appauvri, la République fédérale d'Allemagne a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de ne pas utiliser des armes interdites et de ne pas causer de
dommages de grande ampleur à la santé et à l’environnement;
qu'en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, la République fédérale d'Allemagne a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de respecter le droit à la vie, le droit au travail, le droit à
l'information, le droit aux soins de santé ainsi que d’autres droits
fondamentaux de la personne humaine;

qu’en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, la République fédérale d'Allemagne a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de respecter la liberté de navigation sur les cours
d’eau internationaux;

qu’en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de l’uranium appauvri, la République fédérale d’Alle-
magne a agi contre la République fédérale de Yougoslavie, en
violation de son obligation de ne pas soumettre intentionnelle-
ment un groupe national à des conditions d’existence devant
entrainer sa destruction physique totale ou partielle;

que la République fédérale d’Allemagne porte la responsabilité
de la violation des obligations internationales susmentionnées;
que la République fédérale d’Allemagne est tenue de mettre fin
immédiatement à la violation des obligations susmentionnées à
Pégard de la République fédérale de Yougoslavie;

que la République fédérale d’Allemagne doit réparation pour les
426 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

préjudices causés à la République fédérale de Yougoslavie ainsi
qu’à ses citoyens et personnes morales»;

et considérant qu’au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»;

6. Considérant que, à l'appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés; que la vie de trois millions d'enfants est mena-
cée ; que des centaines de milliers de personnes ont été exposées à des gaz
toxiques; qu'environ un million de personnes sont privées d’approvision-
nement en eau; qu'environ cing cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
Vimpossibilité de se procurer le minimum vital; et que les réseaux routier
et ferroviaire ont subi d’importants dégâts; considérant que, dans sa de-
mande en indication de mesures conservatoires, la Yougoslavie énumère
par ailleurs les cibles qui auraient été visées par les attaques aériennes et
décrit en détail les dommages qui leur auraient été infligés (ponts. gares
et lignes de chemins de fer, réseau routier et moyens de transport, aéro-
ports, commerce et industrie, raffineries et entrepôts de matières pre-
mières liquides et de produits chimiques, agriculture, hôpitaux et centres
médicaux, écoles, édifices publics et habitations, infrastructures, télécom-
munications, monuments historiques et culturels et édifices religieux); et
considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l’intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entraîner la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes à l'intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»:
427 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d'indiquer la mesure suivante:

«La République fédérale d'Allemagne doit cesser immédiatement
de recourir à l’emploi de la force et doit s’abstenir de tout acte cons-
tituant une menace de recours ou un recours à l'emploi de la force
contre la République fédérale de Yougoslavie»;

8. Considérant que la demande en indication de mesures conserva-
toires était accompagnée d’une lettre de l’agent de la Yougoslavie, adres-
sée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d'appeler l'attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l'immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu'il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe | de l’article 75 de son Règlement, et compte tenu de l'ex-
tréme urgence de la situation née des circonstances décrites dans les
demandes en indication de mesures conservatoires, je prie la Cour
de bien vouloir se prononcer d'office sur les demandes présentées
ou de fixer une date pour la tenue d’une audience dans les meilleurs
délais »;

9. Considérant que le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement allemand des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l’article 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur la demande en indication de mesures
conservatoires:

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires ;

9
428 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreca
pour siéger en qualité de juge ad hoc en l’affaire; et qu'aucune objection
à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour;

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. Ian Brownlie,
M. Paul J. I. M. de Waart,
M. Eric Suy,
M. Miodrag Mitié,
M. Olivier Corten:

au nom de l'Allemagne:

par M. Gerhard Westdickenberg, agent,
M. Reinhard Hilger, coagent;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:

«[L]a Cour [est priée] d’indiquer la mesure conservatoire suivante:

[L]a République fédérale d'Allemagne ... doi[t] cesser immédiate-
ment de recourir à l’emploi de la force et doi[t] s'abstenir de tout acte
constituant une menace de recours ou un recours à l’emploi de la
force contre la République fédérale de Yougoslavie»;

au nom de l'Allemagne:

«[Lja République fédérale d'Allemagne prie respectueusement la
Cour de refuser d'indiquer les mesures conservatoires demandées
par la République fédérale de Yougoslavie»:

*
* *

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

16. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie; que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

10
429 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de ia sécurité;

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

x * +

19. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaître des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré a maintes reprises «que Pun des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti à sa juridiction»
(Timor oriental ( Portugal c. Australie), arrêt, C.LJ. Recueil 1995, p. 101,
par. 26); et que la Cour ne peut donc exercer sa compétence à l'égard
d'Etats parties à un différend que si ces derniers ont non seulement accès
à la Cour, mais ont en outre accepté sa compétence, soit d’une manière
générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n'est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu’elle a compétence quant au fond de l’affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

21. Considérant que la Yougoslavie, dans sa requête, prétend en pre-
mier lieu fonder la compétence de la Cour sur l’article IX de la conven-
tion sur le génocide, aux termes duquel:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article HI, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend»:

et considérant que, dans sa requête, la Yougoslavie indique que l’objet du
différend porte notamment sur «les actes commis par la République fédé-
rale d'Allemagne, en violation de son obligation internationale ... de ne
pas soumettre intentionnellement un groupe national à des conditions

11
430 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

d'existence devant entraîner sa destruction physique»; qu'en décrivant
les faits sur lesquels la requête est fondée, la Yougoslavie précise: «Les
actes susmentionnés ont pour effet de soumettre intentionnellement un
groupe ethnique à des conditions devant entraîner sa destruction physique
totale ou partielle»; qu'en exposant les fondements juridiques de la
requête, elle soutient que «l'obligation ... de ne pas soumettre intention-
nellement un groupe national à des conditions d’existence devant entrai-
ner sa destruction physique a été violée»; et que l’une des demandes au
fond contenues dans la requête est ainsi formulée:

«qu'en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en uti-
lisant de l'uranium appauvri, la République fédérale d'Allemagne a
agi contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas soumettre intentionnellement un groupe
national à des conditions d'existence devant entraîner sa destruction
physique totale ou partielle»:

22. Considérant que la Yougoslavie soutient en outre que le bombar-
dement constant et intensif de l’ensemble de son territoire, y compris les
zones les plus peuplées, constitue «une violation grave de l’article II de la
convention sur le génocide»; qu’elle fait valoir que «la pollution du sol,
de lair et de l’eau, la destruction de l’économie du pays, la contamination
de l’environnement par de l'uranium appauvri reviennent à soumettre la
nation yougoslave à des conditions d’existence devant entraîner sa des-
truction physique»; qu’elle affirme que c’est la nation yougoslave tout
entière, en tant que telle, qui est prise pour cible: et qu’elle souligne que
le recours à certaines armes, dont on connaît par avance les conséquences
dommageables à long terme sur la santé et l’environnement, ou la des-
truction de la plus grande partie du réseau d’alimentation en électricité
du pays, dont on peut prévoir d’avance les conséquences catastrophiques,
«témoigne[nt] implicitement de l'intention de détruire totalement ou par-
tiellement» le groupe national yougoslave en tant que tel;

23. Considérant que l'Allemagne soutient pour sa part que l’article IX
de la convention sur le génocide ne constitue pas une base de compétence
en l'espèce, parce que l’objet des demandes présentées par la Yougoslavie
n’a pas trait à «l'interprétation, l'application ou l'exécution de la ...
convention, y compris [les différends] relatifs à la responsabilité d’un Etat
en matière de génocide ou de l’un quelconque des autres actes énumérés
à l’article III [de la convention]» ; et que Allemagne fait aussi valoir que,
même si elles étaient avérées, les violations d'obligations internationales
qu'allègue la Yougoslavie dans sa requête n’entrent pas dans le champ de
la définition donnée à l’article H de la convention sur le génocide;

24. Considérant qu'il n’est pas contesté que tant la Yougoslavie que
l’Allemagne sont parties à la convention sur le génocide, sans réserves; et
que l’article IX de la convention semble ainsi constituer une base sur
laquelle la compétence de la Cour pourrait être fondée, pour autant que
l’objet du différend ait trait à «l'interprétation, l'application ou l’exécu-

12
431 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

tion» de la convention, y compris les différends «relatifs à la responsa-
bilité d’un Etat en matière de génocide ou de l’un quelconque des autres
actes énumérés à l’article HII» de ladite convention;

25. Considérant que, à l'effet d'établir, même prima facie, si un diffé-
rend au sens de l’article IX de la convention sur le génocide existe, la
Cour ne peut se borner à constater que l’une des parties soutient que la
convention s’applique alors que l’autre le nie; et que, au cas particulier,
elle doit rechercher si les violations de la convention alléguées par la You-
goslavie sont susceptibles d’entrer dans les prévisions de cet instrument et
si, par suite, le différend est de ceux dont la Cour pourrait avoir compé-
tence pour connaître ratione materiae par application de l'article IX
(cf. Plates-formes pétrolières (République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.J. Recueil 1996 (1D),
p. 810, par. 16):

26. Considérant que la définition du génocide, figurant à l’article IT de
la convention sur le génocide, se lit comme suit:

«Dans la présente convention le génocide s'entend de l’un quel-
conque des actes ci-après, commis dans l'intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a) meurtre de membres du groupe:

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d'existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e} transfert forcé d'enfants du groupe à un autre groupe»;

27. Considérant qu'il apparaît à la Cour, d’après cette définition, «que
la caractéristique essentielle du génocide est la destruction intentionnelle
d’un «groupe national, ethnique, racial ou religieux» » (Application de la
convention pour la prévention et la répression du crime de génocide, me-
sures conservatoires, ordonnance du 13 septembre 1993, C.J. Recueil
1993, p. 345, par. 42): que le recours ou la menace du recours à l’em-
ploi de la force contre un Etat ne sauraient en soi constituer un acte de
génocide au sens de l’article II de la convention sur le génocide; et que,
de l’avis de la Cour, il n’apparaît pas au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave
«comporte[nt] effectivement l’élément d’intentionnalité, dirigé contre un
groupe comme tel, que requiert la disposition sus-citée» (Licéité de la
menace ou de l'emploi d'armes nucléaires, avis consultatif, C.LJ. Recueil
1996 (1), p. 240, par. 26);

28. Considérant que la Cour n’est dès lors pas en mesure de conclure,
à ce stade de la procédure, que les actes que la Yougoslavie impute au
défendeur seraient susceptibles d’entrer dans les prévisions de la conven-
tion sur le génocide: et que l’article IX de la convention, invoqué par la

13
432 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Yougoslavie, ne constitue partant pas une base sur laquelle la compé-
tence de la Cour pourrait prima facie être fondée dans le cas d’espèce:

x Ox

29. Considérant que la Yougoslavie, dans sa requête, prétend en second
lieu fonder la compétence de fa Cour sur le paragraphe 5 de l’article 38
du Règlement, ainsi libellé:

«5. Lorsque le demandeur entend fonder la compétence de la
Cour sur un consentement non encore donné ou manifesté par l'Etat
contre lequel la requête est formée, la requête est transmise à cet
Etat. Toutefois elle n’est pas inscrite au rôle général de la Cour et
aucun acte de procédure n'est effectué tant que l'Etat contre lequel
la requête est formée n'a pas accepté la compétence de la Cour aux
fins de l'affaire» ;

30. Considérant que l'Allemagne soutient que le paragraphe 5 de
l’article 38 du Règlement est inopérant en l'espèce, parce qu’elle n’accepte
pas la proposition de la Yougoslavie de fonder la compétence de la Cour
sur un consentement qui serait donné conformément à cet article;

31. Considérant qu'il est manifeste que, en l’absence de consentement
de l'Allemagne donné conformément au paragraphe 5 de l’article 38 du
Règlement, la Cour ne saurait avoir compétence dans la présente affaire,
même prima facie;

* Ok

32. Considérant qu’il résulte de ce qui précède que la Cour n’a pas
prima facie compétence pour connaitre de la requéte de la Yougoslavie;
et qu’elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l’effet de protéger les droits qui y sont invoqués;

33. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l'affaire sur la base de l’article IX de
la convention sur le génocide, ni aucune question relative à la recevabilité
de la requête ou au fond lui-même, et qu'elles laissent intact le droit du
Gouvernement yougoslave et du Gouvernement allemand de faire valoir
leurs moyens en la matière;

x *

34. Considérant qu'il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit:

14
433 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

35. Considérant que les Etats, qu’ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire, qui
leur seraient imputables ; que tout différend relatif à la licéité de tels actes
doit être réglé par des moyens pacifiques dont le choix est laissé aux
parties conformément à l’article 33 de la Charte;

36. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend:

37. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d’agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte;

38. Par ces motifs,

La Cour,

1) Par douze voix contre trois,

Rejetie la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;

POUR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, M™* Higgins,
MM. Parra-Aranguren, Kooijmans, juges;

CONTRE: MM. Shi, Vereshchetin, juges: M. Kreéa, juge ad hoc;

2} Par quatorze voix contre une,

Réserve la suite de la procédure.

pouR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Bedjaoui, Guillaume,
Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin, M™* Hig-
gins, MM. Parra-Aranguren, Kooijmans, juges; M. Kreéa, juge ad hoc;
CONTRE: M. Oda, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires. dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement de la République
fédérale d'Allemagne.

Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.
Le greffier,

{Signé) Eduardo VALENCIA-OSPINA.

15
434 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)
M. WEERAMANTRY, vice-président, faisant fonction de président en

l'affaire, et MM. Sui, Koroma et VERESHCHETIN, juges, joignent des
déclarations à l'ordonnance.

MM. Opa et PARRA-ARANGUREN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

M. Kreca, juge ad hoc, joint à l'ordonnance l'exposé de son opinion
dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

16
